Case: 15-20354      Document: 00513725179         Page: 1    Date Filed: 10/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 15-20354                                FILED
                                  Summary Calendar                        October 19, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
BRUCE A. ROGERS,

                                                 Plaintiff-Appellant

v.

SHAWNA TALBOT BOATRIGHT, Supervisor, Texas Department of Criminal
Justice-Correctional Institution Division; JOSE L. GARCIA, JR.,
Transportation Driver, Security; HERBERT J. GARCIA, Transportation
Driver, Security; JOEL GARCIA,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CV-1058


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Bruce A. Rogers, Texas prisoner # 566928, has appealed the district
court’s order denying his motion under Federal Rule of Civil Procedure 60(b)(6)
to reopen this civil rights lawsuit, which was voluntarily dismissed on Rogers’s
motion.    Rogers contends that he has shown that he was prevented from


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20354     Document: 00513725179     Page: 2   Date Filed: 10/19/2016


                                  No. 15-20354

pursuing his civil rights claims by circumstances related to an illness and that
the defendants have not shown that they will be prejudiced if his lawsuit is
reopened. He argues that he should be permitted to proceed with his civil
rights claims in the interests of justice.
      Under Rule 60(b)(6), a court may relieve a party from a final judgment
for “any other reason that justifies relief.” FED. R. CIV. P. 60(b)(6). Such a
motion must be made “‘within a reasonable time,’ unless good cause can be
shown for delay.” In re Osborne, 379 F.3d 277, 283 (5th Cir. 2004) (quoting
FED. R. CIV. P. 60(c)(1)).   A Rule 60(b)(6) motion will be granted only in
extraordinary circumstances. Yesh Music v. Lakewood Church, 727 F.3d 356,
363 (5th Cir. 2013). “Accordingly, Rule 60(b)(6) requires a showing of manifest
injustice and will not be used to relieve a party from the free, calculated, and
deliberate choices he has made.” Id. (internal quotation marks and citation
omitted). “Rule 60(b)(6) should not be used to undo the damage done by a poor
strategic decision.” Id.
      At most, Rogers’s illness provides good cause excusing his 14-month
delay in moving for relief under Rule 60(b)(6). Rogers has not shown that the
district court’s denial of his Rule 60(b)(6) motion will result in a manifest
injustice. See id. Extraordinary circumstances requiring relief under Rule
60(b)(6) are not present and have not been shown. See id. The district court’s
order is
      AFFIRMED.




                                         2